Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 of US Application No. 16/689,423 are currently pending and have been examined.  Claim 1 is amended via Examiner’s Amendment.  
Claims 1-7 are allowed. 

Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Streiter et al. (WO 2009/097947, “Streiter”) in view of Mettrick et al. (US 9,902,229 B2, “Mettrick”), Unger et al. (US 2017/0096042 A1, “Unger”), Eng et al. (US 9,533,539 B2, “Eng”), Gohrle et al. (US 2016/0263959 A2, “Gohrle”) and Lu et al. (US 2014/0195112 A1, “Lu”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Streiter, discloses a method for influencing an active chassis of a vehicle, a roadway height profile located in front of the vehicle in the direction of travel being determined and the active chassis being influenced as a function of the detected roadway height profile. 

Mettrick, discloses methods and systems for controlling a suspension system of a vehicle. In one embodiment, the method includes: receiving, by a processor, sensor data indicative of conditions of a roadway in a path of the vehicle; determining, by a processor, a continuous road profile based on the 

Unger discloses a method for controlling at least one component of a chassis of a vehicle, where a parameterization of a reactive controller of the at least one component of the chassis is changed depending on a current certainty of sensor data of a roadway section to be driven detected by a sensor system, such that, when driving on the roadway section, in the case of increased uncertainty of the sensor data, the reactive controller controls with a lower reaction time with respect to a normal operation.

Eng discloses a system and method that may inspect an upcoming road segment and use that information to control certain aspects of a vehicle suspension system. In an exemplary embodiment, several cameras are used to evaluate an upcoming road segment and to provide road information to a control module so that damping and/or other aspects of an active or semi-active suspension system can be controlled in a feed-forward manner. Because the vehicle suspension system assesses a segment of the road that is ahead of the vehicle, as opposed to one currently being encountered by the vehicle, the system may improve ride performance by anticipating and preparing for road conditions before they are actually encountered.

Gohrle discloses a method for controlling at least one actuator of a chassis of a motor vehicle, which travels over a subsurface is disclosed, wherein a height profile of the subsurface is detected, wherein it is analyzed for a section of the subsurface whether the height profile along said section has a value which deviates from a threshold value by a specified tolerance value, and wherein a regulating variable for activating the actuator is adjusted in consideration of the identified unevenness when the motor vehicle travels over the identified unevenness.

	Lu discloses a method for controlling an active suspension includes steps of determining a dimension of a road abnormality ahead of the vehicle and comparing the dimension with a vehicle dimension. Responsive to the comparison, the abnormality is classified as one type of a plurality of 

With respect to independent claim 1, Reiter taken either individually or in combination with other prior art of record fails to teach or suggest: forming, by a controller, a disturbance profile using the road surface profile and the target vehicle height profile; estimating, by the controller, vehicle behavior for the disturbance profile; determining, by the controller, an inverse-phase control force that minimizes the estimated vehicle behavior; and driving, by the controller, an actuator using the inverse-phase control force.

Independent claim 5 recites limitations that are substantially similar to claim 1 and is allowed for the same reason as claim .

Claims 2-4, 6, and 7 are allowed because they depend from an allowed claim.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic communication from Byung C. Kwak on 17 February 2022. See attached.

The application has been amended as follows: 

REPLACEMENT ABSTRACT:
An active vehicle height control method may include securing a road surface profile for unevenness of a road ahead of a vehicle and forming a target vehicle height profile by filtering the road surface profile.  In addition, a controller is configured to form a disturbance profile using the road surface profile and the target vehicle height profile.  The controller estimates vehicle behavior for the disturbance profile.  Furthermore, the controller determines an inverse-phase control force that minimizes the estimated vehicle behavior, and drives an actuator using the inverse-phase control force to adjust a height of the vehicle.

CLAIMS:
1.  (Currently amended) A vehicle height control method comprising:
securing, by a sensor, a road surface profile for unevenness of a road ahead of a vehicle;
forming a target vehicle height profile by filtering the road surface profile;
forming, by a controller, a disturbance profile using the road surface profile and the target vehicle height profile;
estimating, by the controller, vehicle behavior for the disturbance profile;
determining, by the controller, an inverse-phase control force that minimizes the estimated vehicle behavior; and
driving, by the controller, an actuator using the inverse-phase control force to adjust a height of the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668